DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the objections to the Specification have been fully considered and are persuasive in view of the Amendment.  Accordingly, the objections to the Specification have been withdrawn. 
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant has amended the claims to recite new combinations of limitations for Examination, which are addressed in the new grounds of rejection below.  Applicant is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0263620: previously cited) in view of McCollough et al. (US 2013/0192279).
Regarding claim 1, An et al. discloses a household refrigeration apparatus, comprising: an interior container (see at least inner case #20) with a first wall and with a second wall arranged angled thereto (see at least top wall #21 and side wall #22a; paragraph [0052]), 
An et al. does not disclose that the first screw connection is disposed adjacent to the front edge of the wall unit.
McCollough et al. teaches another ice maker having a housing formed by a wall unit, wherein the wall unit has a first screw connection disposed adjacent to the front edge of the wall unit (see at least Annotated Figure 11, below). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wall unit of An et al. with the first screw connection is disposed adjacent to the front edge of the wall unit, as taught by McCollough et al., to improve the wall unit of An et al. by ensuring that the front of the wall unit does not droop.  
Regarding claim 2, An et al. further discloses wherein the housing has a depth direction (inherent to housing), and the plug pin is one of two plug pins arranged on the front area or the lock is arranged on the front area (see at least Annotated Figure 3, below).
Regarding claim 3, An et al. further discloses wherein the wall unit comprises a non-rectilinear positioning bracket (see at least Figure 4, reinforcing member #93), and a wall element which adjoins the non-rectilinear positioning bracket (see at least Figure 2, the wall element #100 (which includes #140/#150) adjoins the reinforcing member #93), the wall element has an L-shape in cross-section (see at least #140/#150), the wall element comprises a first wall plate (see at least horizontal wall #140) and a second wall plate (see at least vertical wall #150), which together form the L-shape (see at least #140/#150).
An et al. does not disclose the lock is arranged adjacent to the non-rectilinear positioning bracket, as viewed in depth direction. 
However, An et al. discloses another lock arranged adjacent to the non-rectilinear positioning bracket (see at least Figure 3, copy of #170 (i.e. lock) arranged adjacent to the non-rectilinear positioning bracket #93, as viewed in depth direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wall unit of An et al. with a lock arranged adjacent to the non-rectilinear positioning bracket, as viewed in depth direction, as taught by An et al, to 
Regarding claim 4, An et al. further discloses wherein the wall unit comprises a non-rectilinear positioning bracket (see at least Figure 4, reinforcing member #93), which comprises a horizontal bracket leg (see at least annotated Figure 4, below: “horizontal bracket leg”), wherein a plug pin is arranged on a top side of the horizontal bracket leg (see at least annotated Figure 4, below: “plug pin”).
Regarding claim 5, An et al. further discloses wherein the positioning bracket has an L-shape, and comprises the horizontal bracket leg and a vertical bracket leg (see at least annotated Figure 4, below: “horizontal bracket leg” and “vertical bracket leg” forming an L-shape of reinforcing member #93).
Regarding claim 6, An et al. further discloses wherein the positioning bracket is integrally formed and is a component separate from the wall element (see at least paragraph [0083]), wherein the positioning bracket is non-destructively detachably connected to the wall element (see at least paragraph [0083]), wherein the housing has a depth direction (inherent to housing), and the wall element comprises a front area viewed in depth direction (see at least adjacent front edge #160; see also Annotated Figure 3, below), wherein the positioning bracket is arranged on the front area (see at least Figure 4, reinforcing member #93 is at least in part arranged on the front area).
Regarding claim 7, An et al. further discloses wherein the wall area of the first wall or the wall area of the second wall comprises a receptacle (see at least engagement holes #26), in which the plug pin or the lock can be non- destructively detachably attached for forming a pre-assembly position of the wall unit at the interior (see at least paragraphs [0074]-[0075]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0263620: previously cited) in view of McCollough et al. (US 2013/0192279).
Regarding claim 15, An et al. discloses a method for assembling a housing of an ice maker of a household refrigeration apparatus, the method comprising the following steps: providing an interior container with a first wall having a wall area and with a second wall having a wall area and being arranged angled to the first wall (see at least inner case #20 having top wall #21 and side wall #22a; paragraph [0052]), wherein the interior container bounds a first receiving chamber for food of the household refrigeration apparatus (see at least storage compartment #50; paragraph [0052]), 46/49BSH-2018PO2622providing a wall unit separate from the interior container (see at least Figure 3, ice making chamber case #100; paragraph [0058]), wherein the wall unit comprises at least one positioner, which is formed integrally with the wall unit and which is a protruding plug pin or is a lock (see at least engagement protrusions #170; paragraphs [0074]-[0075]; see also at least Annotated Figure 3, below), the wall unit having a front area (see at least adjacent front edge #160 and projecting at least halfway back) and a front edge at the front area (see at least front edge #160; see at least Annotated Figure 3, below), a first hole for a first fixer connected to the wall area of the first wall of the interior container (see at least Figure 3, screw hole #180 on the top surface of ice making chamber case #100; paragraphs [0076]-[0079]; see also Annotated Figure 3, below), and the wall unit having a second hole for a second fixer disposed adjacent to the front edge of the wall unit and connected to the wall area of the second wall of the interior container (see at least Figure 3, screw hole #180 on the left surface of ice making chamber case #100; paragraphs [0076]-[0079]; see at least Annotated Figure 3, below), in addition to the plug pin or lock (see above, engagement protrusions #170 are distinct from the above addressed screw connections), introducing the wall unit into the receiving chamber, and introducing the plug pin or the lock into a receptacle in the wall area of the first wall or in the wall area of the second wall, such that a pre-assembly position of the wall unit at the interior container is formed (see at least engagement holes #26; paragraphs [0074]-
An et al. does not disclose that the first fixer is disposed adjacent to the front edge of the wall unit.
McCollough et al. teaches another ice maker having a housing formed by a wall unit, wherein the wall unit has a first fixer disposed adjacent to the front edge of the wall unit (see at least Annotated Figure 11, below). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wall unit of An et al. with the first fixer is disposed adjacent to the front edge of the wall unit, as taught by McCollough et al., to improve the wall unit of An et al. by ensuring that the front of the wall unit does not droop.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0263620: previously cited) in view of McCollough et al. (US 2013/0192279).
Regarding claim 17, Regarding claim 17, An et al. discloses a household refrigeration apparatus, comprising: an interior container (see at least inner case #20) with a first wall and with a second wall arranged angled thereto (see at least top wall #21 and side wall #22a; paragraph [0052]), wherein the interior container bounds a first receiving chamber for food of the household refrigeration apparatus (see at least storage compartment #50; paragraph [0052]); an ice maker (see at least paragraph [0057]) having a housing (see at least ice making chamber #70) formed by a wall area of the first wall of the interior container and a wall area of the second wall of the interior container in certain areas (see at least Figures 3 and 4: top and left walls of the ice making chamber #70 are formed by portions of top wall #21 and side wall #22a), wherein the housing bounds a receiving chamber of the ice maker (see at least 
An et al. does not disclose that the first fixer is disposed adjacent to the front edge of the wall unit.
McCollough et al. teaches another ice maker having a housing formed by a wall unit, wherein the wall unit has a first fixer disposed adjacent to the front edge of the wall unit (see at least Annotated Figure 11, below). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wall unit of An et al. with the first fixer is disposed adjacent to the front edge of the wall unit, as taught by McCollough et al., to improve the wall unit of An et al. by ensuring that the front of the wall unit does not droop.  

 
    PNG
    media_image1.png
    952
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    874
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    530
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763